Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 23, 2021

The Court of Appeals hereby passes the following order:

A21A0817. ALFRED EDMONSON v. JACQUELINE D. WILLS.

      A jury found Alfred Edmonson guilty of false imprisonment and aggravated
sodomy, and his convictions were affirmed on appeal. See Edmonson v. State, 336
Ga. App. 621 (785 SE2d 563) (2016). Subsequent thereto, Edmonson filed two direct
appeals from trial court orders denying his motions to vacate his convictions. Both
appeals were dismissed by this Court. See Case No. A19A1024 (dismissed January
24, 2019); Case No. A19A1155 (dismissed February 25, 2019). On October 1, 2020,
Edmonson filed a petition for mandamus against the Clayton County Clerk of Court,
seeking an order compelling the clerk to nolle prosse the charges against him. The
trial court denied the petition, and Edmonson filed the instant appeal.
      While judgments and orders granting or refusing to grant mandamus relief are
generally directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison Litigation
Reform Act, any appeal in a civil case that was initiated by a prisoner must come by
discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga. 489,
490 (480 SE2d 24) (1997). Because Edmonson is incarcerated, he was required to file
an application for discretionary appeal in order to appeal the mandamus ruling. See
Brock v. Hardman, 303 Ga. 729, 731 (2) (814 SE2d 736) (2018).
    For this reason, we lack jurisdiction over this direct appeal, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/23/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.